﻿
146.	 It gives me great pleasure to extend to the President, on behalf of my delegation, our heartfelt congratulations on his election to the presidency of the thirtieth session of the General Assembly. I am fully confident, that, with his known sagacity and prudence, he will lead the meetings of our session to success, and he will, no doubt, fulfill to the best of his ability the great responsibilities entrusted to him.
147.	I am also pleased to avail myself of this opportunity to express here my delegation's appreciation of the President of the previous session of the General Assembly, Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria. Thanks to his abilities, all those historical and important decisions and recommendations were adopted during the twenty-ninth session and the seventh special session.
148.	I am further pleased to commend the great efforts exerted by Mr. Kurt Waldheim in fulfilling his responsibilities as Secretary-General of the United Nations towards achieving the Organization's objectives of maintaining world peace and security.
149.	In the name of my country's delegation, I extend congratulations to Mozambique, Cape Verde, and Sao Tome and Principe for the victory they have been able to secure, and for the independence achieved by dint of their own efforts. I am deeply gratified to see the delegations of these States take their places here among us The Sultanate of Oman shares the world community's aspirations that the world will, in the near future, witness the disappearance of all vestiges of colonialist and racist regimes.
150 This year several encouraging positive steps have been taken along the path leading to the consolidation of international peace and security and or consolidating detente among States. However, there remain many pressuring international problems which are closely intertwined with the issues of world peace and concord. Those require special consideration and attention.
151.	The cruel situation imposed on the Palestinian people, and in which they have been forced to exist, makes it incumbent on this Organization to take strict and more effective measures to put an end to the afflictions and the sufferings of these people. Their rights were flouted and denied, their wealth pillaged and their property usurped. Nor was this the end of the matter, for they were further driven away from their country, and their very existence as a people was questioned, and some went even as far as to deny their existence.
152.	Peace in the Middle East cannot be achieved unless Israel withdraws completely from all the occupied Arab territories and fully recognizes the legitimate rights of the Palestinian people. The second disengagement agreement between the Egyptian and the Israeli forces in the Sinai is a significant step towards peace and constitutes further proof of the fact that the Arabs prefer a peaceful solution.
153.	However, we should bear in mind that that step will not by itself bring peace. All peace-loving countries and the United Nations, as an effective international Organization, should do their utmost to take effective steps for the implementation of Security Council resolutions 242 (1967) and 338 (1973), both of which call for the total withdrawal of Israel from all the occupied Arab territories and for Israel's return to the pre-June 1967 borders and its full recognition of the rights of the Palestinian people.
154.	The fulfillment of these conditions is a prerequisite for a just and durable peace in the Middle East. The intransigence of the racist regime in Israel; its defiance of international law; its disregard of the United Nations Charter and various resolutions; its determination not to heed world public opinion, which calls upon it to desist from its illegal practices in occupied Palestine, to refrain from repeated aggressions against southern Lebanon, to withdraw from the territories of three Arab States Members of the United Nations which Israel has occupied by armed aggression and to abandon its plans to Judaize and change the character of the Holy Places in Jerusalem and Hebron all constitute a serious blow to the chances of a just and lasting peace in the Middle East.
155.	My delegation joins with those who have called for the strongest and severest sanctions against Israel, and in so doing continues to uphold the principles of this Organization in response to its close interpretation of the Charter and the expectations of the peoples of the world in regard to the United Nations.
156.	The tragedy of the Holy Al-Ibrahimi Mosque calls for our undiverted attention, and it is our view that this Organization should put an end to the flagrant violations by the Zionist authorities of Islamic and non-Islamic Holy Places in the land of Palestine. The Al-Ibrahimi shrine is an Islamic mosque, in the full sense of that term, and its sanctity and holy status should be preserved. Aggression against any part of that Mosque constitutes a violation of Islamic sanctities.
157.	The concern of my Government for the consolidation of world peace and security lies behind its full support for the efforts aimed at the declaration of zones of peace and nuclear-free zones in the Middle East, the Indian Ocean, South Asia, Africa and Latin
America. The establishment of those zones would pave the way for the world at large to live in peace and to be secure against these lethal weapons. My Government further supports steps taken towards putting an end to nuclear tests. In this regard, it does not approve of any action that may adversely affect the environment and consequently expose man's health and welfare to danger and disturb world security.
158.	The Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] should be based upon the fundamental principles of the Charter of the United Nations. Chief among these are, first, that all Members shall refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any State; secondly, that States shall refrain from intervening' either directly or indirectly, in the domestic affairs of any other State; thirdly, that States shall achieve international co-operation in economic and other fields on the basis of equality, mutual respect and benefit for all.
159.	In this connexion, I regret the statement made by the Foreign Minister of Democratic Yemen [2371st meeting] to the effect that his country supports a bunch of outlaws in the southern part of my country. This constitutes a flagrant interference in our domestic affairs. It is a violation of the principles of international law and the Charter of the United Nations and is absolutely unacceptable to us. I ask Democratic Yemen, which is a neighboring country with which we want nothing but understanding and co-operation, to desist from such interference in the common interest of our two peoples.
160.	In the economic sphere, we are happy to note that the concept of the economic interdependence of sovereign States is an established reality nowadays. This is an indication of a definite and positive change in the political atmosphere as a result of which we are also witnessing a new political will to look seriously and effectively into the problems and obstacles that are hindering the economic and social progress of developing nations.
161.	In this regard, a new formulation of economic relations between industrialized countries, on the one hand, and the developing countries, on the other, with a view to working out a new pattern for those relations based on equity and reciprocal interests has come to. be a highly pressing and important matter, as stipulated in the resolutions of the General Assembly's seventh special session.
162.	Coming now to my country's position with regard to the important issues which urgently require solution, I deem it necessary to refer to the session of the Third United Nations Conference on the Law of the Sea, which was held from 17 March to 10 May 1975. It was hoped that the Conference would complete a convention that would govern all matters related to the law of the sea. However, the session came to an end without achieving any significant progress in reconciling the views of Member States. That has rendered conditions even more difficult for the attainment of an over-all agreement on the law of the sea.
163.	In its internal legislation, guided by the principles of international law and the Charter of the United Nations, my country has adhered to the concept
of innocent passage through territorial waters including straits. Our legislation on the right to innocent passage through territorial waters has taken into consideration, in the first place, the interests of international navigation and the need to ensure the continuous and regular movement of shipping, on the one hand, and the protection of its own security and sovereignty, on the other. I wish to affirm here that that legislation is meant first and foremost to serve international navigation itself.
164.	In conclusion, I should like to say that the attention of the whole world is focused on the United Nations as a court of last resort. We have spoken of the positive trend in the political climate and of the birth of a new political will. Needless to say that the primary task before this Assembly, which is meeting in just such a climate is to translate that will into concrete action designed to produce just and reasonable solutions to the problems confronting us all, whether rich or poor, developed or developing.
165.	Throughout history my country has always been an apostle of peace and an advocate of friendship and understanding among peoples. We have always called for understanding and co-operation among countries. Consistent with that record we firmly adhere to and stand by the principles of the United Nations. We have complete faith in its role and its responsibilities.




